Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]

	
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drevik (US 2002/0077617).
With respect to claim 3, Drevik discloses a sanitary napkin 1 has a flexible semisolid strip of material 27 that is affixed along the center base of the pad (Drevik, paragraphs [0028] and [0031]; Fig. 3 )
It provides structure that is impervious to being flattened while being used for its intended purpose (Drevik, “The formation element 27 is formed in such way that the two elastic members 19 stress the formation element 27 with lateral forces, thereby curving the formation element 27 convexly upward,” paragraph [0028]). 
It provides a solid raised backing (Drevik, Fig. 3) which prevents bunching in the center and greatly decreases shifting (of the pad) which would otherwise lead to leaks (Drevik, paragraph [0029]).

[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
	
	Drawings
Replacement drawings were received on 8/27/2021.  These drawings are accpetable.

	Claim Objections
According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), each claim begins with a capital letter and ends with a period (i.e., each claim is to be written as a single sentence). Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is suggested that Applicant review the claims of the patents cited in this Office action to get an idea of how claims should be written.
Claim 3 is objected to because it includes multiple extraneous periods in the body of the claim. 

	
Claim 3 is objected to because of the following informalities:  
In claim 3, line 1, “The sanitary napkin” has no antecedent basis in the claim. In claim 2, “said body” has no antecedent basis in the claims. This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus, if a structure such as “a sanitary napkin” exists in the claim, Applicant must first recite in the claims that there is “a sanitary napkin” before referring to “the sanitary napkin” or “said sanitary napkin.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, Applicant uses the pronoun “it” twice. This is vague and indefinite since it is not exactly clear what structure “it” is referring to. In claim language it is preferable to refer to the structure being described directly. For example, if Applicant is referring to the flexible semisolid strip of material, then Applicant should recite, --the flexible semisolid strip of material provides structure that is impervious  . . .--

Response to Arguments
Applicant’s arguments with respect to claim 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant submitted new claim 3 to further clarify her invention. In response to new claim 3, the examiner has found the new reference to Drevik which teaches the features recited in claim 3 as outlined above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        June 6, 2022